DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0108731 to Dong et al. in view of U.S. Patent Application Publication No. 2016/0103370 to Kim et al.
	Regarding Claim 1, Dong discloses (e.g., Figs. 3–5 and their corresponding description) a display panel (e.g., paragraph [0002]), comprising a circuit layer (array substrate 1, including transistor 15, e.g., paragraph [0074]), a pixel layer 11/111 disposed on the circuit layer, a color filter substrate 5 disposed on one side of the pixel layer away from the circuit layer (e.g., Fig. 5); wherein the pixel layer comprises a plurality of sub-pixels 111, a first gap 13 is formed between two of the sub-pixels adjacent to each other; and the circuit layer comprises a plurality of shielding parts 14 (paragraph [0066], may be opaque) and a plurality of data lines 12/121 (paragraphs [0073]–[0074]), one of the shielding parts corresponds to the first gap (e.g., Fig. 5); and the color filter substrate comprises a plurality of color resist blocks 53 (Fig. 5), the color resist blocks correspond to the sub-pixels (Figs. 3 and 5), a third gap 13 is formed between two of the color resist blocks adjacent to each other, and a width of one of the 
	Dong does not explicitly disclose that the two sub-pixels adjacent to each other have different colors; that each of the sub-pixels includes a first main electrode splitting said one of the sub-pixels; that each of the data lines is aligned to the first main electrode of the sub-pixels corresponding to the data lines; and that the plurality of color resist blocks have different colors.
	Kim discloses a display, and teaches that the two sub-pixels adjacent to each other have different colors (e.g., paragraph [0078], which would allow for a multi-colored display); that each of the sub-pixels includes a first main electrode splitting said one of the sub-pixels (e.g., Fig. 2 and paragraph [0007], in order to improve viewing angle); that each of the data lines is aligned to the first main electrode of the sub-pixels corresponding to the data lines (Fig. 2); and that the plurality of color resist blocks have different colors (e.g., paragraph [0078], which would allow for a multi-colored display).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Dong such that the two sub-pixels adjacent to each other have different colors; that each of the sub-pixels includes a first main electrode splitting said one of the sub-pixels; that each of the data lines is aligned to the first main electrode of the sub-pixels corresponding to the data lines; and that the plurality of color resist blocks have different colors, as suggested by Kim, in order to achieve a multi-color display, and to improve viewing angle.
	Regarding Claim 2, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels comprises a first sub-pixel portion and a second 
	Regarding Claim 3, the combination of Dong and Kim would have rendered obvious wherein a width of one of the shielding parts is greater than a width of the second gap corresponding to said one of the shielding parts (e.g., paragraphs [0065]–[0067] and Fig. 5 of Dong, to prevent light leakage and improve contrast).
Regarding Claim 4, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels comprises a main electrode splitting said one of the sub-pixels (this appears to duplicate features of Claim 1, see Fig. 2 and paragraph [0007] of Kim), and the shielding parts correspond to the main electrode (e.g., Figs. 16, 17, and 21 of Kim illustrate dark portions corresponding to the main electrode, and it would have been obvious to consider including a black matrix, or shielding parts, to correspond to such areas to control light leakage).
Regarding Claim 5, the combination of Dong and Kim would have rendered obvious wherein a width of one of the shielding parts is greater than a width of the main electrode corresponding to said one of the shielding parts (e.g., Fig. 5 of Dong, and where selecting the width of the shielding part would have been obvious as a matter of design choice based on the desired shielding effectiveness).
Regarding Claim 6, the combination of Dong and Kim would have rendered obvious wherein a material of the shielding parts is an opaque metal (paragraph [0066] of Dong).
Regarding Claim 7, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels further comprises a first branch electrode and a second branch electrode disposed on two sides of the first main electrode, the first branch electrode and the second branch electrode both comprise a plurality of sub-branch electrodes, wherein an arrangement direction of the sub-branch electrodes of the first branch electrode is different from an arrangement direction of the sub-branch electrodes of the second branch electrode (e.g., Fig. 2 of Kim).
Regarding Claim 8, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels further comprises a second main electrode, the second main electrode and the first main electrode are cross-arranged with each other, and the second main electrode split said one of the sub-pixels (e.g., Fig. 2 of Kim); and the circuit layer further comprises a plurality of gate lines, each of the gate lines controls multiple of the sub-pixels, each of the gate lines is aligned to the second main electrode of the sub-pixels corresponding to said one of the gate lines (gate lines 3 of Dong, not labeled in Fig. 3, but labeled in Fig. 1).

Regarding Claim 9, Dong discloses (e.g., Figs. 3–5 and their corresponding description) a display panel (e.g., paragraph [0002]), comprising a circuit layer (array substrate 1, including transistor 15, e.g., paragraph [0074]) and a pixel layer 11/111 disposed on the circuit layer; wherein the pixel layer comprises a plurality of sub-pixels 111, a first gap 13 is formed between two of the sub-pixels adjacent to each other; and the circuit layer comprises a plurality of shielding parts 14 (paragraph [0066], may be opaque), and one of the shielding parts corresponds to the first gap (Figs. 3 and 5).

Kim discloses a display, and teaches that the two sub-pixels adjacent to each other have different colors (e.g., paragraph [0078], which would allow for a multi-colored display).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Dong such that the two sub-pixels adjacent to each other have different colors, as suggested by Kim, in order to achieve a multi-color display.
Regarding Claim 10, the combination of Dong and Kim would have rendered obvious wherein the display panel further comprises: a color filter substrate (5 of Dong) disposed on one side of the pixel layer away from the circuit layer, wherein the color filter substrate comprises a plurality of color resist blocks with different colors (e.g., paragraph [0078] of Kim), the color resist blocks correspond to the sub-pixels (Fig. 3 of Dong), a third gap (13 of Dong) is formed between two of the color resist blocks adjacent to each other with different colors, and a width of one of the shielding parts is greater than a width of the first gap and a width of the third gap corresponding to said one of the shielding parts (e.g., Figs. 3 and 5 of Dong).
Regarding Claim 11, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels comprises a first sub-pixel portion and a second sub-pixel portion (Fig. 2 of Kim, achieves greater color gradations), a second gap is formed between the first sub-pixel portion and the second sub-pixel portion (Fig. 2 of 
Regarding Claim 12, the combination of Dong and Kim would have rendered obvious wherein a width of one of the shielding parts is greater than a width of the second gap corresponding to said one of the shielding parts (e.g., paragraphs [0065]–[0067] and Fig. 5 of Dong, to prevent light leakage and improve contrast).
Regarding Claim 13, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels comprises a main electrode splitting said one of the sub-pixels (e.g., Fig. 2 and paragraph [0007] of Kim, in order to improve viewing angle), and one of the shielding parts corresponds to the main electrode (e.g., Figs. 16, 17, and 21 of Kim illustrate dark portions corresponding to the main electrode, and it would have been obvious to consider including a black matrix, or shielding parts, to correspond to such areas to control light leakage).
Regarding Claim 14, the combination of Dong and Kim would have rendered obvious wherein a width of one of the shielding parts is greater than a width of the main electrode corresponding to said one of the shielding parts (e.g., Fig. 5 of Dong, and where selecting the width of the shielding part would have been obvious as a matter of design choice based on the desired shielding effectiveness).
Regarding Claim 15, the combination of Dong and Kim would have rendered obvious wherein a material of the shielding parts is an opaque metal (paragraph [0066] of Dong).
Regarding Claim 16, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels comprises a first main electrode splitting said 
Regarding Claim 17, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels further comprises a first branch electrode and a second branch electrode disposed on two sides of the first main electrode (e.g., Fig. 2 of Kim), the first branch electrode and the second branch electrode both comprise a plurality of sub-branch electrodes (Fig. 2 of Kim), wherein an arrangement direction of the sub-branch electrodes of the first branch electrode is different from an arrangement direction of the sub-branch electrodes of the second branch electrode (Fig. 2 of Kim).
Regarding Claim 18, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels further comprises a second main electrode, the second main electrode and the first main electrode are cross-arranged with each other, and the second main electrode splits said one of the sub-pixels (Fig. 2 of Kim); and the circuit layer further comprises a plurality of gate lines (gate lines 3 of Dong, not labeled in Fig. 3, but labeled in Fig. 1), each of the gate lines controls multiple of the sub-pixels, each of the gate lines is aligned to the second main electrode of the sub-pixels corresponding to said one of the gate lines (e.g., Fig. 3 of Dong; Fig. 2 of Kim).

Regarding Claim 19, Dong discloses (e.g., Figs. 3–5 and their corresponding description) a display device (e.g., paragraph [0002]), comprising a display panel provided with a circuit layer (array substrate 1, including transistor 15, e.g., paragraph [0074]), and a pixel layer 11/111 disposed on the circuit layer; wherein the pixel layer comprises a plurality of sub-
Dong does not explicitly disclose that the two sub-pixels adjacent to each other have different colors.
Kim discloses a display, and teaches that the two sub-pixels adjacent to each other have different colors (e.g., paragraph [0078], which would allow for a multi-colored display).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Dong such that the two sub-pixels adjacent to each other have different colors, as suggested by Kim, in order to achieve a multi-color display.
Regarding Claim 20, the combination of Dong and Kim would have rendered obvious wherein each of the sub-pixels comprises a first main electrode splitting said one of the sub-pixels (Fig. 2 of Kim, to improve viewing angle, paragraph [0007]); and the circuit layer further comprises a plurality of data lines (12/121 of Dong), each of the data lines controls multiple of the sub-pixels (Fig. 3 of Dong), each of the data lines is aligned to the first main electrode of the sub-pixels corresponding to said one of the data lines (both in vertical direction as illustrated in Dong and Kim, also along the longer side of the rectangular pixels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871